Citation Nr: 1448226	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  09-34 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia Counsel



INTRODUCTION

The Veteran had active service in the United States Army from August 1958 to August 1959 and December 1961 to December 1980, to include duty in Vietnam.  The Veteran died in November 2006, and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The appellant appeared at a Travel Board hearing in June 2011.  A transcript is of record. 

The Board remanded the claim in November 2011 for additional development, which has been completed, and it is now returned to the Board for further review.



FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam War and is presumed to have been exposed to Agent Orange.

2.  The Veteran died in November 2006. The death certificate indicated that the cause of death was metastatic melanoma.  Other significant conditions contributing to death was brain metastasis.  

3.  At the time of the Veteran's death, service connection was not established for any disability.  

4.  The disorder that resulted in the Veteran's death was unrelated to active duty service and was not shown to have manifested within a year of separation from service.

5.  The Veteran's death was not due to an Agent Orange presumptive disease nor was it directly related to service.



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e), 3.312 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The notice should inform the claimant about the information and evidence not of record that is necessary to substantiate the claim.  It should also inform the claimant about the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

Certain additional notice requirements attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007). Generally, section 5103(a) notice for a DIC case must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application. 

By a letter dated in February 2008, the appellant was notified of the evidence necessary to substantiate her claim.  She was told what information she needed to provide, and what information and evidence that VA would attempt to obtain.  The Veteran had no service-connected disabilities at the time of his death.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied, and any error was harmless.

The VCAA also requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. The Veteran's relevant service, private, and VA treatment records have been obtained. 

The appellant has been afforded a hearing in which she presented oral argument in support of the claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the appellant, through her testimony, demonstrated that she had actual knowledge of this.  As such, the Board can adjudicate the claim based on the current record. 

II.  Service Connection for Cause of Death

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  See 38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2013).   For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  Id.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009). 

A veteran, who during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain specific diseases shall be deemed service connected if the disease manifests to a degree of 10 percent or more at any time after service. 38 U.S.C.A. § 1116(a), (b) (West 2002); 38 C.F.R. § 3.307(a)(6)(ii) (2013). 

Although the Veteran may be presumed to have had such herbicide exposure based on his service in the Republic of Vietnam, melanoma is not among the list of enumerated diseases for which service connection based on presumed herbicide exposure is automatically established.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Rather, the Secretary of VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 79 Fed. Reg. 20308 (April 11, 2014) (specifically stating that melanoma not among the diseases that are presumed to have resulted from herbicide exposure). 

Because the Veteran's metastatic melanoma was not service connected during his lifetime, the evidence would need to show that it should have been service connected during his lifetime for that disability for the appellant to prevail.  The evidence does not show that the Veteran's metastatic melanoma manifested itself during service.

III.  Analysis

The appellant contends that the Veteran developed melanoma as the result of his exposure to herbicides during his period of service in the Republic of Vietnam or, as a result of a lengthy period of sun exposure in service.  As the appellant is a lay person, she is not competent to provide a medical nexus between the Veteran's presumed in-service herbicide exposure, and post-service development of metastatic melanoma, or as a result of a lengthy period of sun exposure in service, and a probative medical opinion is required to decide the claim.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The Veteran's death certificate shows that he died in November 2006 and that the immediate cause of death was metastatic melanoma with metastasis to the brain. 

At the time of the Veteran's death, he had no service-connected disabilities.

The file contains treatment records from the University of Arizona Medical Center and the Tucson Medical Center containing records noting that the Veteran was first seen in February 2006 and treated for multiple metastases from melanoma to the brain; the record does not contain any medical nexus opinions. 

Additional treatment records were reviewed and are also noted not to contain any medical nexus opinions.

The Armed Forces Institute of Pathology (AFIP) was contacted to determine if there were any records of the Veteran's receiving a cancer diagnosis during service.  In a December 2012 memorandum the RO was informed by AFIP that there were no records of treatment for the Veteran.

In a February 2013 VA medical review of the claims file, an opinion was jointly formulated by a Board Certified Dermatologist, and a Board Certified Internist regarding the Veteran's fatal metastatic melanoma.  They opined that it was not at least as likely as not that the Veteran's fatal disease (malignant melanoma, metastatic) had causal origins in active service, to include his over twenty (20) year history as a vehicle operator in the Army with a significant amount of sun exposure, and to include as due to his presumed exposure to herbicides in Vietnam.  The rationale for this medical opinion was noted as follows: 

There is no evidence that the Veteran was diagnosed with melanoma in service.  His widow stated that he had a melanoma removed in 1980, but there is no documentation of this.  Furthermore, later medical records report a history of melanoma around 1990 (not 1980), 10 years post-service (of which there is [also] no direct record[)].  Regarding the question of a potential causal association between herbicide exposure and melanoma, the Institute of Medicine's comprehensive and authoritative "Veterans and Agent Orange, Update 2010," reports that there is "inadequate or insufficient evidence to determine association."  Although further research would be helpful, the evidence to date is not sufficient to warrant favoring such an association on an as likely as not basis.  Therefore, melanoma is not one of the conditions currently recognized by the VA as being presumptively caused by herbicide, even though the threshhold [sic] for establishing such presumptive causation is relatively low.  

Regarding the question of sun exposure, especially in a reportedly fair-skinned individual of Scandinavian descent, again the medical evidence on the relationship between sun exposure and melanoma does not warrant causally associating this Veteran's melanoma with sun exposure during active duty.  As summarized in UpToDate, an authoritative electronic database of medical information, the relationship to sun exposure is only partly understood (in contrast to non-melanomatous skin cancers), and in many cases melanomas occur on non-sun exposed areas of the body.  For melanoma, the most well established association appears to be with intense, intermittent sun exposure and sunburns-and particularly during childhood/adolescence.  To infer that this Veteran's melanoma was specifically related to sun exposure in service does not reach the as-likely-as-not threshhol [sic] given:  (1) the uncertain relationship of any specific melanoma to sun exposure; (2) the possibility that even if sun exposure were germane in this case, it could be sun outside of service (and especially in childhood) that was most important; (3) the uncertainty as to whether this Veteran's melanoma even originated in a sun exposed area.  

The Board finds that service connection for the cause of the Veteran's death has not been established.  The Veteran's fatal metastatic melanoma was diagnosed 26 years after service in February 2006.  Further, when considering the medical report indicating a history of melanoma as early as 1990, it still did not manifest until 10 years after service.  In addition, melanoma is not among the diseases that are presumed to have resulted from herbicide exposure.  The medical evidence of record does not provide any medical opinion which suggests that the Veteran's fatal metastatic melanoma was caused by or in any way related to his periods of service.

The VA physicians who provided the February 8, 2013 opinion found no basis for concluding that metastic melanoma was caused by or in any way related to the Veteran's periods of service.  The VA physicians' opinions can be given probative value because a complete rationale was provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("most of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion").  Furthermore, the Veteran's diagnosis of metastatic melanoma was 26 years after his active military service (or 10 years at the earliest), and there is no indication from the record that it is related to military service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service). 

The appellant's contentions that the Veteran's fatal metastatic melanoma was caused or contributed to by his periods of service were based upon her own beliefs and her familiarity with his medical history, and have been considered.  The matter at hand involves complex medical assessments that require medical expertise.  The record does not show that the appellant has received the requisite formal medical training and accreditation necessary to make medical diagnoses or present opinions regarding complex medical issues.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As the metastatic melanoma that caused the Veteran's death was not shown in service, or within any presumptive period after service, service connection for the cause of death must be denied.

Although the Board is sympathetic to the appellant's claim, the preponderance of the competent and probative evidence is against a grant of service connection for the cause of the Veteran's death. 


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


